                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                               DOC #:
UNITED STATES DISTRICT COURT
                                                                               DATE FILED: 4/30/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                                              Plaintiff,        :
                                                                :   19-CR-804 (VEC)
                            -against-                           :
                                                                :        ORDER
 ZHONGSAN LIU,                                                  :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the Government has submitted a classified, ex parte motion pursuant to

Section 4 of the Classified Information Procedures Act (“CIPA”) and Federal Rule of Criminal

Procedure 16(d) (Dkt. 58);

        WHEREAS the Court permitted Defendant to submit an ex parte declaration explaining

Defendant’s theory of defense to assist the Court in its review of the Government’s CIPA motion

(Dkt. 72); and

        WHEREAS the Court would benefit from the opportunity to better understand defense

counsel’s theory of a merits defense at a live, in-person, ex parte hearing;

        IT IS HEREBY ORDERED that Defendant must appear before the Court for an ex parte

hearing concerning his theory of a merits defense on May 13, 2021, at 10:00 a.m., in

Courtroom 443 of the Thurgood Marshall U.S. Courthouse, 40 Foley Square, New York, NY.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please
contact chambers promptly if you or your client (if attending the proceeding) does not meet the

requirements.



SO ORDERED.
                                                        ___
                                                          ___
                                                            _ ________________ __
                                                                               __
                                                                               _____
                                                        ________________________
Date: April 30, 2021                                       VALERIE CAPRONI
                                                                      CAPRON    NI
      New York, New York                                 United States District Judge




                                                2
All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                                3
